 



EXHIBIT 10(F)
BOARD OF DIRECTORS’ COMPENSATION

                      2005     2006  
Compensation Component
               
Retainer
  $ 10,000     $ 10,000  
 
               
Board Meetings (6 meetings @ $3,700 per meeting)
  $ 19,200     $ 22,200  
Board Telephone Meeting
  $ 1,500     $ 1,500  
 
               
Management Interaction Day
  $ 2,000     $ 2,000  
Special Meetings
  $ 1,000     $ 1,000  
 
               
Audit Committee
               
Committee Member Meetings
  $ 2,100     $ 2,600  
Committee Chair Meetings
  $ 4,200     $ 4,700  
Regularly Scheduled Audit Telephone Meetings/Committee Member
  $ 1,000     $ 1,000  
Regularly Scheduled Audit Telephone Meetings/Committee Chair
  $ 1,500     $ 1,500  
 
               
Other Committees
               
Committee Member Meetings
  $ 2,100     $ 2,600  
Committee Chair Meetings
  $ 2,600     $ 3,100  
Telephone Meetings (as needed)
  $ 500     $ 500  
 
               
Chairman of the Board (Yearly Restricted Stock Grant)
  $ 200,000     $ 200,000  
 
               
Annual Restricted Stock Value (other than Chairman)
  $ 100,000     $ 100,000  

 